DETAILED ACTION
This action is responsive to Applicant’s response filed 7/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species B in the reply filed on 7/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant has asserted claims 1-20 read on the elected species, and the Examiner agrees.

Claim Status
Claims 1-20 are pending.

Claim Objections
Claims 1-3, 5, 8-9, 11-12, and 15-16 are objected to because of the following minor informalities:
Regarding claim 1, for consistency, “the peripheral holes” (line 8) and “the central holes” (line 9) should be amended to “the plurality of peripheral holes” and “the plurality of central holes”.
Regarding claim 2, for consistency, “the peripheral holes” and “the central holes” (line 2) should be amended to “the plurality of peripheral holes” and “the plurality of central holes”.
Regarding claim 3, for consistency, “the first size” should be amended to “the first uniform size”.
Regarding claim 5, for consistency, the word “having” (line 5) should be changed to “has”.
Regarding claim 8, for consistency, “the peripheral holes” (lines 2 and 3, twice) should be amended to “the plurality of peripheral holes”.
Regarding claim 9, for consistency, “the peripheral holes” (lines 3 and 4, twice) should be amended to “the plurality of peripheral holes”, and the limitation of line 5 should be amended to “each hole chain includes a series of peripheral holes of the plurality of peripheral holes, wherein each hole chain is arranged along”.
Regarding claim 11, lines 2-3 should be amended to read: “a process chamber in which a substrate treating process to a substrate is performed to form…” since “conductable” is not a word in common usage.
Additionally, in line 8, an “a” should be inserted between “and” and “peripheral”.
Line 10 should be amended to read: “is smaller than a flux [[that]] of the first injection gas” for clarity.
Regarding claim 12, for consistency, “the peripheral holes” and “the central holes” (lines 6-7) should be amended to “the plurality of peripheral holes” and “the plurality of central holes”.
Regarding claim 15, for consistency, “the peripheral holes” (lines 4 and 5, twice) should be amended to “the plurality of peripheral holes”.
Regarding claim 16, for consistency, “the peripheral holes” (lines 3 and 4, twice) should be amended to “the plurality of peripheral holes”, and the limitation of line 5 should be amended to “each hole chain includes a series of peripheral holes of the plurality of peripheral holes, wherein each hole chain is arranged along”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US Pub. 2016/0340781).
Regarding claim 11, Thomas teaches a substrate treating apparatus ([0018] and Fig. 1, apparatus #300), comprising: a process chamber ([0018] and Fig. 1, chamber #324) in which a substrate treating process to a substrate is conductable to form a deposition layer on the substrate ([0018]: plasma CVD for substrate #316); a substrate holder at a lower portion of the process chamber and on which the substrate is securable ([0018] and Fig. 1, pedestal assembly #320 with substrate #316 thereon); a shower head at an upper portion of the process chamber ([0018] and Figs. 1, 3A-B, showerhead assembly #314), the shower head including a central head (Fig. 3A, central portion of #314 with inner plenum #250) from which a first injection gas is injectable over a central portion of the substrate ([0031] and Fig. 3A, gas injection holes #243 dispensing first gas from first gas source #362a) and peripheral head (Figs. 3A-B, peripheral portion of #314) from which a second injection gas is injectable over a peripheral portion of the substrate ([0031] and Figs. 3A-B, gas injection holes #244 dispensing gas from second gas source #362b); a gas supplier to supply the first injection gas and the second injection gas to the shower head ([0021] and Fig. 1, gas source #362 supplying multiple gases through manifold #308), the gas supplier including a first source line connected to the central head ([0034] and Fig. 3A, gas source #362b) and a second source line connected to the peripheral head ([0034] and Fig. 3A, gas source #362a); and a flow controller to control the shower head and the gas supplier such that a flux of the second injection gas is controllable ([0021] and Fig. 1, valving/mass flow controllers provided to control delivery of gases to the showerhead, see general valves as shown in Fig. 1) to thereby uniformize a thickness of the deposition layer across the central portion and the peripheral portion of the substrate ([0006]).

To clarify the record, the claim limitation “such that a flux of the second injection gas is smaller than that of the first injection gas” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The apparatus disclosed by Thomas would be capable of performing the intended use by virtue of the flow control devices provided for each gas source (Thomas – [0021] and seen generally in Fig. 1) and the controller configured to vary the amount of each gas (Thomas – [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. 2016/0340781) in view of Moslehi (US Patent 5,976,261).
Regarding claim 1, Thomas teaches a shower head ([0018] and Fig. 3A-B, showerhead assembly #314) for a substrate treating apparatus ([0018] and as seen generally in Fig. 1, apparatus #300), the shower head comprising: a central head at a central portion of the shower head (Fig. 3A, central portion of #314 with inner plenum #250), the central head having a plurality of central holes through which a first injection gas is injectable ([0031] and Fig. 3A, gas injection holes #243 dispensing first gas from first gas source #362a); and a peripheral head at a peripheral portion of the shower head to enclose the central head (Figs. 3A-B, peripheral portion of #314), the peripheral head having a plurality of peripheral holes through which a second injection gas is injectable ([0031] and Figs. 3A-B, gas injection holes #244 dispensing gas from second gas source #362b). 

Thomas does not teach wherein a total hole area of the peripheral holes is smaller than a total hole area of the central holes.
While Moslehi does not explicitly teach wherein a total hole area of the peripheral holes is smaller than a total hole area of the central holes, Moslehi does teach that the number, spacing, and diameter of injection holes in a multi-zone showerhead can be varied to optimize flow control and uniformity (Moslehi – C5, L14-36).
Thomas and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the hole area of the peripheral holes and the hole area of the central holes through routine experimentation in order to optimize flow control and uniformity (Moslehi – C5, L14-36). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	
	

Regarding claim 2, Thomas does not teach wherein the total hole area of the peripheral holes is in a range of 40% to 60% of the total hole area of the central holes.
While Moslehi does not explicitly teach wherein the total hole area of the peripheral holes is in a range of 40% to 60% of the total hole area of the central holes, Moslehi does teach that the number, spacing, and diameter of injection holes in a multi-zone showerhead can be varied to optimize flow control and uniformity (Moslehi – C5, L14-36).
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the ratio of hole areas of the peripheral holes to that of the central holes through routine experimentation in order to optimize flow control and uniformity (Moslehi – C5, L14-36). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 3, Thomas teaches wherein the plurality of central holes has a first uniform size and is uniformly arranged on the central head (Fig. 5B, gas injection holes #243), the plurality of peripheral holes has a second uniform size greater than the first size and is arranged on the peripheral head such that a plurality of hole chains of the peripheral holes surround the central head (Fig. 5B gas injection holes #244 shown as larger an surrounding holes #243).

Thomas does not teach, as part of the embodiment shown in Fig. 5B, wherein each hole chain includes a series of peripheral holes arranged along a circumferential line enclosing the central head at a same radial distance from the central head, and the hole chains are radially spaced apart from one another on the peripheral head.
However, Thomas teaches ([0044] and as generally seen in Fig 5A) wherein the gas injection hole patterns, hole density, and dimensions of both groups of injection holes #243 and #244 can be selected based upon a process to be performed.
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum arrangement for the plurality of peripheral holes through routine experimentation in order to control the edge plasma and deposition rate on the substrate periphery (Thomas – [0007], as suggested in [0044]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 4, Thomas teaches wherein: the plurality of the central holes and the plurality of the peripheral holes each have a same size (Thomas – Fig. 5A).
 
Thomas does not explicitly teach wherein a total number of the plurality of the peripheral holes on the shower head is smaller than a total number of the plurality of the central holes on the shower head.
However, Thomas teaches ([0044] and as generally seen in Fig 5A) wherein the gas injection hole patterns, hole density, and dimensions of both groups of injection holes #243 and #244 can be selected based upon a process to be performed.
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum amount of the plurality of peripheral holes through routine experimentation in order to control the edge plasma and deposition rate on the substrate periphery (Thomas – [0007], as suggested in [0044]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 5, Thomas teaches wherein: the central head has a closed cylinder shape having a first injection space therein (Thomas – [0029] and Fig. 3A, inner plenum #250, where the central head is substantially cup-shaped with a closed top and openings at the bottom), the peripheral head has a reverse cup shape enclosing the central head (see Thomas Fig. 3A), the peripheral head having a second injection space in a lower portion thereof (Thomas – [0031] and Figs. 3A-B, edge plenum #255 connected to injection holes #244) and a flow path in an upper portion thereof (Thomas – [0032] and Figs. 3A-B, gas passage #231), and the second injection space has a same height as the first injection space (Thomas – Fig. 3A, height of the inner plenum #250 is at a same height as the bottom of edge plenum #255, where #249a begins).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. 2016/0340781) in view of Vellaikal (US Pub. 2013/0273262).
Regarding claim 6, Thomas teaches a shower head ([0018] and Fig. 3A-B, showerhead assembly #314) comprising: a central head at a central portion of the shower head (Fig. 3A, central portion of #314 with inner plenum #250), the central head having a plurality of central holes through which a first injection gas is injectable ([0031] and Fig. 3A, gas injection holes #243 dispensing first gas from first gas source #362a); a peripheral head at a peripheral portion of the shower head to enclose the central head (Figs. 3A-B, peripheral portion of #314), the peripheral head having a plurality of peripheral holes through which a second injection gas is injectable ([0031] and Figs. 3A-B, gas injection holes #244 dispensing gas from second gas source #362b).

Thomas does not teach a flow cover detachably coupled to the peripheral head to control a flow of the second injection gas.
However, Vellaikal teaches wherein a shower head further includes a flow cover (Vellaikal – [0024] and Fig. 2, shield #232 for showerheads #213) detachably coupled to the peripheral head (Vellaikal – [0024] and Fig. 2, shield #232 actuatable to cover surfaces of the showerheads) to control a flow of the second injection gas (Vellaikal – [0024]: shield #232 part of gas-shaping device #231).
Thomas and Vellaikal both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Thomas apparatus to comprise the flow cover of Vellaikal in order to control the density of supplied gas, which enables uniform deposition on the substrate (Vellaikal – [0024]).

Regarding claim 7, Thomas teaches wherein: the peripheral head has a reverse cup shape enclosing the central head (Thomas - Fig. 3A, peripheral portion of #314 with a closed top and open bottom, enclosing the central portion of #314), 

Thomas does not teach wherein the flow cover has a ring shape such that the central head is exposed through the flow cover and the peripheral head is partially covered by the flow cover.
However, Vellaikal teaches wherein the flow cover (Vellaikal – [0024] and Fig. 2, shield #232 for showerheads #213) has a ring shape (Vellaikal – [0025]: shield #232 may have other shapes, such as arcuate or circular) such that the central head is exposed through the flow cover and the peripheral head is partially covered by the flow cover (Vellaikal – [0024] and Fig. 2, shield #232 actuatable to cover surfaces of the showerheads, such as an outer portion of the showerheads #513A-B).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, modify the Thomas apparatus to comprise the flow cover of Vellaikal in order to control the density of supplied gas, which enables uniform deposition on the substrate (Vellaikal – [0024]).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. 2016/0340781) and Vellaikal (US Pub. 2013/0273262), as applied to claims 6-7 above, and further in view of Watanabe (US Patent 6,799,735).
The limitations of claims 6-7 are set forth above.
Regarding claim 8, Thomas does not teach the added limitations of the claim.

However, Vellaikal teaches wherein the flow cover includes: a ring body in contact with the peripheral head at a coupling position such that some of the peripheral holes are covered with the ring body and remaining ones of the peripheral holes are exposed through the ring body; a cover driver (Vellaikal – [0024] and Fig. 2, actuator #233) to drive the ring body to move toward or away from the peripheral head (Vellaikal – [0024]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Thomas apparatus to comprise the flow cover of Vellaikal in order to control the density of supplied gas, which enables uniform deposition on the substrate (Vellaikal – [0024]).

Modified Thomas does not teach a coupler coupling the ring body to the peripheral head at the coupling position.
However, Watanabe teaches a coupler coupling a ring body to a peripheral head at a coupling position (Watanabe – C12, L10-18 and Fig. 2, protrusions #23 and #24 coupling members #20 to #30).
Modified Thomas and Watanabe both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Thomas apparatus to have the couplers of Watanabe installed with the ring body/showerhead of modified Thomas in order to securely receive and align said components (Watanabe – C9, L43-49), prevent leakage of gas, and prevent unwanted incursions of gas (Watanabe – C12, L10-18).

Regarding claim 9, Thomas teaches wherein: the plurality of peripheral holes is arranged on the peripheral head surrounding the central head (Thomas – see Fig. 5A or B). 

Thomas does not explicitly teach a plurality of hole chains of the peripheral holes surround the central head, each hole chain includes a series of peripheral holes arranged along a circumferential line enclosing the central head at a same radial distance from the central head, the hole chains are radially spaced apart from one another on the peripheral head.
However, Thomas teaches ([0044] and as generally seen in Fig 5A) wherein the gas injection hole patterns, hole density, and dimensions of both groups of injection holes #243 and #244 can be selected based upon a process to be performed.
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum arrangement for the plurality of peripheral holes through routine experimentation in order to control the edge plasma and deposition rate on the substrate periphery (Thomas – [0007], as suggested in [0044]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Modified Thomas does not teach wherein the coupler includes a protrusion protruding from the ring body and is insertable into a recess arranged at a gap area between adjacent hole chains.
However, Watanabe teaches wherein the coupler includes a protrusion protruding from the ring body and is insertable into a recess arranged at a gap area between adjacent hole chains (Watanabe – C12, L10-18 and Fig. 2, protrusions #23 and #24 inserted into respective recesses #35/#36, between gas path holes #8 and #4).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Thomas apparatus to have the couplers of Watanabe installed with the ring body/showerhead of modified Thomas in order to securely receive and align said components (Watanabe – C9, L43-49), prevent leakage of gas, and prevent unwanted incursions of gas (Watanabe – C12, L10-18).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. 2016/0340781), Vellaikal (US Pub. 2013/0273262), and Watanabe (US Patent 6,799,735), as applied to claims 8-9 above, and further in view of Moslehi (US Patent 5,976,261) and Iizuka (US Patent 8,852,386).
The limitations of claims 8-9 are set forth above.
Regarding claim 10, modified Thomas does not teach the added limitations of the claim.

While Moslehi does not explicitly teach wherein: the plurality of hole chains includes: an inner hole chain of which a length of the circumferential line is smaller than a length of a circumferential line of an inner side of the ring body, and an outer hole chain of which a length of the circumferential line is greater than the length of the circumferential line of the inner side of the ring body, Moslehi does teach that the number, spacing, and diameter of injection holes in a multi-zone showerhead can be varied to optimize flow control and uniformity (Moslehi – C5, L14-36).
Modified Thomas and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the hole area of the peripheral holes and the hole area of the central holes through routine experimentation in order to optimize flow control and uniformity (Moslehi – C5, L14-36). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Modified Thomas does not teach wherein the ring body includes a buffer space that is connected to the peripheral holes of the outer hole chain and in which the second injection gas is collectable.
However, Iizuka teaches wherein a ring body (Iizuka – C6, L22-36 and Fig. 1, ring-shaped member #220) includes a buffer space (Iizuka – Fig. 2, exhaust path #231 inside member #220) in which an injection gas is collectable (Iizuka – C6, L22-36 and Fig. 1, process gas exhausted from showerhead #100 through exhaust holes #230).
Modified Thomas and Iizuka both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring body of modified Thomas to comprise the exhaust/buffer unit of Iizuka in order to restrict the processing space to directly over the mounting table, eliminating unnecessary peripheral space (Iizuka – C4, L30-40) and allowing for uniform processing of a wafer (Iizuka – C6, L32-36).


Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. 2016/0340781), as applied to claim 11 above, and further in view of Moslehi (US Patent 5,976,261).
The limitations of claim 11 are set forth above.
Regarding claim 12, Thomas teaches wherein: the central head is at a central portion of the shower head (Fig. 3A, central portion of #314 with inner plenum #250) and includes a plurality of central holes through which the first injection gas is injectable ([0031] and Fig. 3A, gas injection holes #243 dispensing first gas from first gas source #362a), the peripheral head is at a peripheral portion of the shower head (Figs. 3A-B, peripheral portion of #314) and includes a plurality of peripheral holes through which the second injection gas is injectable ([0031] and Figs. 3A-B, gas injection holes #244 dispensing gas from second gas source #362b).

Thomas does not teach wherein a total hole area of the peripheral holes is smaller than a total hole area of the central holes.
While Moslehi does not explicitly teach wherein a total hole area of the peripheral holes is smaller than a total hole area of the central holes, Moslehi does teach that the number, spacing, and diameter of injection holes in a multi-zone showerhead can be varied to optimize flow control and uniformity (Moslehi – C5, L14-36).
Thomas and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the hole area of the peripheral holes and the hole area of the central holes through routine experimentation in order to optimize flow control and uniformity (Moslehi – C5, L14-36). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Regarding claim 13, to clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The apparatus as taught by modified Thomas would be capable of supplying any amounts of gas to the central or peripheral portions of the showerhead by virtue of the flow control devices provided for each gas source (Thomas – [0021] and seen generally in Fig. 1) and the controller configured to vary the amount of each gas (Thomas – [0026]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. 2016/0340781), and Moslehi (US Patent 5,976,261), as applied to claims 12-13 above, and further in view of Vellaikal (US Pub. 2013/0273262).
The limitations of claims 12-13 are set forth above.
Regarding claim 14, modified Thomas does not teach wherein the shower head further includes a flow cover detachably coupled to the peripheral head to control a flow of the second injection gas.
However, Vellaikal teaches wherein a shower head further includes a flow cover (Vellaikal – [0024] and Fig. 2, shield #232 for showerheads #213) detachably coupled to the peripheral head (Vellaikal – [0024] and Fig. 2, shield #232 actuatable to cover surfaces of the showerheads) to control a flow of the second injection gas (Vellaikal – [0024]: shield #232 part of gas-shaping device #231).
Modified Thomas and Vellaikal both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Thomas apparatus to comprise the flow cover of Vellaikal in order to control the density of supplied gas, which enables uniform deposition on the substrate (Vellaikal – [0024]).

Claims 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. 2016/0340781), Moslehi (US Patent 5,976,261), and Vellaikal (US Pub. 2013/0273262), as applied to claim 14 above, and further in view of Watanabe (US Patent 6,799,735).
The limitations of claim 14 are set forth above.
Regarding claim 15, Thomas modified by Moslehi does not teach the added limitations of the claim.
However, Vellaikal teaches wherein the flow cover includes: a ring body in contact with the peripheral head at a coupling position such that some of the peripheral holes are covered with the ring body and remaining ones of the peripheral holes are exposed through the ring body; a cover driver (Vellaikal – [0024] and Fig. 2, actuator #233) to drive the ring body to move toward or away from the peripheral head (Vellaikal – [0024]).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Thomas apparatus to comprise the flow cover of Vellaikal in order to control the density of supplied gas, which enables uniform deposition on the substrate (Vellaikal – [0024]).

Modified Thomas does not teach a coupler coupling the ring body to the peripheral head at the coupling position.
However, Watanabe teaches a coupler coupling a ring body to a peripheral head at a coupling position (Watanabe – C12, L10-18 and Fig. 2, protrusions #23 and #24 coupling members #20 to #30).
Modified Thomas and Watanabe both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Thomas apparatus to have the couplers of Watanabe installed with the ring body/showerhead of modified Thomas in order to securely receive and align said components (Watanabe – C9, L43-49), prevent leakage of gas, and prevent unwanted incursions of gas (Watanabe – C12, L10-18).

Regarding claim 16, Thomas teaches wherein: the plurality of peripheral holes is arranged on the peripheral head surrounding the central head (Thomas – see Fig. 5A or B). 

Thomas does not explicitly teach a plurality of hole chains of the peripheral holes surround the central head, each hole chain includes a series of peripheral holes arranged along a circumferential line enclosing the central head at a same radial distance from the central head, the hole chains are radially spaced apart from one another on the peripheral head.
However, Thomas teaches ([0044] and as generally seen in Fig 5A) wherein the gas injection hole patterns, hole density, and dimensions of both groups of injection holes #243 and #244 can be selected based upon a process to be performed.
It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum arrangement for the plurality of peripheral holes through routine experimentation in order to control the edge plasma and deposition rate on the substrate periphery (Thomas – [0007], as suggested in [0044]). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Modified Thomas does not teach wherein the coupler includes a protrusion protruding from the ring body and is insertable into a recess arranged at a gap area between adjacent hole chains.
However, Watanabe teaches wherein the coupler includes a protrusion protruding from the ring body and is insertable into a recess arranged at a gap area between adjacent hole chains (Watanabe – C12, L10-18 and Fig. 2, protrusions #23 and #24 inserted into respective recesses #35/#36, between gas path holes #8 and #4).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Thomas apparatus to have the couplers of Watanabe installed with the ring body/showerhead of modified Thomas in order to securely receive and align said components (Watanabe – C9, L43-49), prevent leakage of gas, and prevent unwanted incursions of gas (Watanabe – C12, L10-18).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. 2016/0340781), Moslehi (US Patent 5,976,261), Vellaikal (US Pub. 2013/0273262), and Watanabe (US Patent 6,799,735), as applied to claim 15-16 above, and further in view of Iizuka (US Patent 8,852,386).
The limitations of claims 15-16 are set forth above.
Regarding claim 17, Thomas does not teach the added limitations of the claim.
While Moslehi does not explicitly teach wherein: the plurality of hole chains includes: an inner hole chain of which a length of the circumferential line is smaller than a length of a circumferential line of an inner side of the ring body, and an outer hole chain of which a length of the circumferential line is greater than the length of the circumferential line of the inner side of the ring body, Moslehi does teach that the number, spacing, and diameter of injection holes in a multi-zone showerhead can be varied to optimize flow control and uniformity (Moslehi – C5, L14-36).
Thomas and Moslehi both teach CVD apparatuses, and are thus considered to be analogous art. It would have been obvious to a person of ordinary skill in the art, as of the effective filing date of the instant application, to discover the optimum range for the hole area of the peripheral holes and the hole area of the central holes through routine experimentation in order to optimize flow control and uniformity (Moslehi – C5, L14-36). It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.	

Modified Thomas does not teach wherein the ring body includes a buffer space that is connected to the peripheral holes of the outer hole chain and in which the second injection gas is collectable.
However, Iizuka teaches wherein a ring body (Iizuka – C6, L22-36 and Fig. 1, ring-shaped member #220) includes a buffer space (Iizuka – Fig. 2, exhaust path #231 inside member #220) in which an injection gas is collectable (Iizuka – C6, L22-36 and Fig. 1, process gas exhausted from showerhead #100 through exhaust holes #230).
Modified Thomas and Iizuka both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the ring body of modified Thomas to comprise the exhaust/buffer unit of Iizuka in order to restrict the processing space to directly over the mounting table, eliminating unnecessary peripheral space (Iizuka – C4, L30-40) and allowing for uniform processing of a wafer (Iizuka – C6, L32-36).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. 2016/0340781), Moslehi (US Patent 5,976,261), Vellaikal (US Pub. 2013/0273262), and Watanabe (US Patent 6,799,735), as applied to claims 15-16 above, and further in view of Tamari (US Patent 9,741,579) and Loan (US Patent 6,663,716).
The limitations of claims 15-16 are set forth above.
Regarding claim 18, Thomas teaches wherein the flow controller includes: a first controller to control the substrate treating process in the process chamber (Thomas – [0022]-[0023] and Fig. 1, system controller #162 employed to control process conditions).

Thomas modified by Moslehi does not teach a second controller to control the cover driver to move the ring body to a coupling position of the peripheral head, and to determine the coupling position of the ring body to the peripheral head.
However, Vellaikal teaches a second controller to control the cover driver to move the ring body to a coupling position of the peripheral head, and to determine the coupling position of the ring body to the peripheral head (Vellaikal – [0024] and Fig. 2, one or more controllers #236 configured to move #231/#232 to the correct position).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Thomas apparatus to comprise the flow cover and controller(s) of Vellaikal in order to control the density of supplied gas, which enables uniform deposition on the substrate (Vellaikal – [0024]).

Modified Thomas does not teach a layer detector to detect a layer thickness of the deposition layer on the peripheral portion and on the central portion of the substrate, respectively.
	However, Tamari teaches a layer detector (Tamari – C10, L3-12 and Fig. 1, film thickness monitors #301 and #302) to detect a layer thickness of the deposition layer on the peripheral portion and on the central portion of the substrate, respectively (Tamari – C10, L3-12).
Modified Thomas and Tamari both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to incorporate the layer detectors of Tamari into the modified Thomas apparatus in order to detect processing rates of the center and edge of the substrate to improve uniformity in processing (Tamari – C4, L66-C5, L9).


Modified Thomas does not teach a central processor to control the first controller, the second controller, and the layer detector such that the deposition layer has an expected thickness at both of the central portion and the peripheral portion of the substrate.
However, Loan teaches a master controller to control a variety of other controllers (Loan – C and Fig. 16, controller #702 with a master CPU).
Modified Thomas and Loan both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Thomas apparatus to provide a single master processor to control all other processors in order to allow modifications to processing code at a single level without adverse impact on other aspects of processing (Loan – C24, L24-39), ease of code maintenance, and allow for more efficient wafer processing (Loan – C30, L5-8).
Thus, as a combination, the modified Thomas apparatus would provide for a single processor that controls the first and second controllers, as well as the layer detector, as set forth above in the combination of references. As such, the modified Thomas apparatus would be capable of controlling the thickness of the deposited layer at the central and peripheral portions of the substrate.

Regarding claim 20, to clarify the record, the entire claim is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Particularly, the first and second gases have been recited in claim 11 as an intended use of the apparatus, thus the chemical nature of the gas itself is only given weight to the extent that the prior art apparatus would be capable of dispensing the gas. The apparatus of modified Thomas would be capable of dispensing any deposition gas as required (Thomas – [0007] and [0016]: deposition gases used).

Additionally, the substrate is recited in claim 11 as part of an intended use of the apparatus, and is not interpreted to be a structural feature of the apparatus. Instead, the substrate is interpreted to be an object operated on by the apparatus. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. As such, the limitation: “and the deposition layer includes a tungsten layer for a lower electrode of a data storing unit of a magnetoresistive random access memory (MRAM) device” is only given weight to the extent that the prior art apparatus would be capable of depositing such a layer. The modified Thomas apparatus would be capable of supplying any number of gases for deposition (as set forth directly above), thus would be able to deposit tungsten layers for MRAM devices.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas (US Pub. 2016/0340781), Moslehi (US Patent 5,976,261), Vellaikal (US Pub. 2013/0273262), Watanabe (US Patent 6,799,735), Tamari (US Patent 9,741,579), and Loan (US Patent 6,663,716), as applied to claims 18 and 20 above, and further in view of Murata (US Pub. 2011/0017135) and Nakano (US Patent 6,778,272).
The limitations of claims 18 and 20 are set forth above.
Regarding claim 19, Thomas modified by Moslehi does not teach the added limitations of the claim.
However, Vellaikal teaches a position determinant for determining the coupling position of the flow cover (Vellaikal – [0024] and Fig. 2, one or more controllers #236 configured to move #231/#232 to the correct position).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Thomas apparatus to comprise the flow cover and controller(s) of Vellaikal in order to control the density of supplied gas, which enables uniform deposition on the substrate (Vellaikal – [0024]).
The Examiner notes that the position determinant #534 appears to be shown as part of the controller #500, thus is interpreted to be either a sub-component or a sub-routine of the overall controller. As such, Vellaikal teaches such an operation and a controller to perform said operation.

Modified Thomas does not teach wherein a controller includes a particle database in which correlations between particles separated from the deposition layer on the peripheral portion of the substrate and an amount of the second injection gas and between the particles and process conditions of the substrate treating process are stored
However, Murata teaches wherein a controller (Murata – [0028]-[0029] and Fig. 1, controller #107) controls an apparatus based upon correlations between particles separated from the deposition layer on the peripheral portion of the substrate and an amount of the second injection gas and between the particles and process conditions of the substrate treating process (Murata – [0028]-[0029] and Fig. 1, chamber monitors #141-149 can be particle monitors, where the controller controls valves #131-133 to adjust the amount of gas supplied to each chamber; the “process conditions of the treating process” is taught by Murata in [0033]).
Modified Thomas and Murata both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Thomas apparatus to include the particle database/operation of Murata in order to adjust amounts of process gas according to a measured result to improve gas uniformity (Murata – [0006]-[0007] and [0028]-[0029]).

Modified Thomas does not teach wherein the data obtained from the controller is stored as a database.
However, Nakano teaches wherein obtained data is stored as a database (Nakano – C25, L10-20).
Modified Thomas and Nakano both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to store the data obtained from the modified Thomas apparatus as a database in order to allow for the addition of new process control means, to guide changes to a process recipe, and to enable better overall process conditions (Nakano – C25, L10-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Law (US Patent 4,960,488) teaches a showerhead with inner/outer gas injection (Fig. 3). Gupta (US Patent 5,902,494) teaches a method for reducing particle generation via gas flow (Gupta – C6, L30-41). Ishii (US Patent 6,433,298) teaches a variety of showerhead configurations with inner/outer injection (Figs. 1, 2B, and 7-10).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kurt Sweely/Examiner, Art Unit 1718